PER CURIAM.
Theodore Foulkes entered a no contest plea to possession of cannabis in excess of twenty grams after the denial of his dis-positive motion'to suppress. We affirm, without discussion, the trial court’s denial of Foulkes’motion to suppress. However, we agree with Foulkes that the trial court erred in imposing costs of investigation where the State did not expressly request these costs, On remand, the State shall be afforded another opportunity to request costs of investigation. McCarthy v. State, 893 So.2d 689, 690 (Fla. 5th DCA 2005).
AFFIRMED, in part; REVERSED; in part; and REMANDED.
COHEN, C.J., and TORPY and EVANDER, JJ., concur.